OFFICE    OFTHE         ATTORNEY                GENEFZALOF     TEXAS
                                        AUFTIN




Pooombt e Ii. P. Footor
couuty Aueitar
hi tb county
Tyl or, Text I

Derr Mr. FedarK                        Opinion Ra. O-7616                        ~.-:



                                       Coartoia

                                       one of tbe


          we r0bKwleegm rood
tltYeU abfoot-mmttor, fotlr1


     rho 18 empl0


     al.   or    the c

                                                            n on   him pmseat
                                                           , rbw    the rbe7.




             NO &oer      of thim atate or any oiileor of
     8ny   41
           L      at, ootmty, alty, preolnotr    l0hObY dim-
     trlot, or ether u.udolpml aMl7ldOn          Of tbla
     Gtate, or any ot+ia*r or member et mmf 6MtOr
     dirtriot, oeunty, olty, mobed eletrlot or otbor
     xRJnlalpol boardr or Judge of my aourtr       eremt.4
     by or mn4er rutheritj     ot ma7 gonerd    Or.8PW*~l
     188 Of this teato, or may mber         of tb0 L.*dslm-
     ture,                    o r r o teta r ,
              ahBl1 lp p o la tr             or 00ntlm     th e
     appoint-t           te   my   eiflO0,          P@*itlORI,     OlOrlrSblPt




                                         ,., ..,,     ,.
.   .




        tl~erable R. 1'. l%rtOt - Pa0         2




              rplopent   or b&y, or any peraal relotea rlthln
             th 0  ~004 a 0v b y lmity      OP tithei  tat0 tblrd
             (Iegreo by oonm~dmlt7    to the pormn oo oppolat-
             lr(r or oo retla~, or ta my athor memhor of say
             oueb boor& the to~oIaturo,    or ecmrt of rblab
             web p er r o ea
                           n lppolatimgur ratlaa   may bo 8 ma-
             bar, whoa tbe oolam, teoo, or o~rtloa          ot
             ouoh rppelntoe lo to be paid tor, dlroo*ly or ln-
             dlrootly, emt of or from prrblla fund8 or tooo ot
             oftloe  of any kind or oh8rootar wlmtmov*r.~    -
             ?oraal Codo, Art1010 4s.

                   We l owu   Us* lamlter lo met rol~tml  to the Crrriod~-
        OF b7 oouom~~p~inlt~  or bleo4, and tbo ~r~mtlom thmtoro      1l to
        m   Wther     bo lo roYoh   to tbo Oalooleaor    by 8tflmltf.

                    xerm tha    a homuroa fwro          ago rum8   8dPptod the COWOKK
        Ta~~f&@madrkloh~          bg&hrr   tit&         the Qoaotlbtlom    mdtho
        ltdmko     at tIl10 stotm   , 0b da b o th emle          ot    leolden.

                    molt&or  the Oouotltutla~ nor tha otatata dotln~o the
        tem*ritialtj,       uo thatthrttmrio      oadr0lle4 by the Gem-
        mom Lar   ru~o.    That rule lo 00 toYlwoi
                    .* l 0. Atem    law, t&o tam boo-al
             7arlWOl~ aetlaod 80 the wunoet1mm ul8tlag   la
             wmmoqaKouoo at rrrsmgm Mtweom  rob or the wm=-
             rid poreOn on4 the &SMP0tl ot the otttOrt th0
             ~~~oatlou     terud bl hmm’h#a         rRi8b
                                                      plrOeo tl10
             I1~ubau6 lu   the mama 4.m    ta   tbm Wad   taYrtl.mo
             et the vl.toam t&t       in +klab dm horwlt atada
             tmwar40 thornB-M @em         tho a*         tba oaao uuaom-
             tlem with ~IKOblood rolmtfom at the hudm~#~ the
             relrtlaa aeatra&U   b y urrla~      b etwo u l b wdb u l
             WI blo wit.'* kln4r.a iad b o tr o o m l rii* ma her
             IKKK~~O~(L~O
                      ntaud,  ia 0ontrrli0thotim rma  am-
             wr~lty,    or nlmUom W blood: tbo rolethm-
             ~lprhld~m=lno      bywm'lo#ob.t=.om       on. .t tbo
             partioo  and tbo bYmob nlrtlono     of tho athor? fho
             ti. rhloh w'leoo troa      thi   umrria#~ b0k.w             tb0   but
             lmwl end tba bfOOd      rOlOt10#80    Of    th0   OifOe    0814 l&O-
             tram  the rite md       tbo blood     refltlonm et tbo btlo-
             kad..

                   ubl10  it 10 mot o&own that the Ommm1odener horn l wito,
        nffwthol~oo    tbo joaltor ham oabr end swlatfanddp    ia mutual --
        *t    la, bleea rolrtlr~o ot th* jmltor'0   wl.fo l ro the ot+ialt7
        rulati+om oi the ~om1t.w blnoolt~ tho Corioolomer being l blood
.   -



        Henorrhle     N.      I’.    Feetor   -    p’s(gs S




        rolrtlro of the Mrat doma     to the rife , thorotoror bea0wm re-
        lmted  b? llilnity tn the jlaitor ln tho first degree-   It im
        tram  you did not lxpraooY7 ask tblm qusrtlon, bRt we aorerum-
        Yoor think it not lmopt-

                      Anoworln~ s~moiflull~                     the quootlcn poo.4 by     youe   it
        IO our opiaicm t&o j~ltor   rf  not be ooatlmml   la him pooltloa
        rpou the 11~oaria~ of tho cow Cdsslaaoro'     Court.

                       It will k ooav rrom rudlna      Art1010 43t of tbo Penal
        Coda the prohlbitlcm       ot nnhlp     betrom   on aployor    ud on rp-
        pointina oourt a Ii00 to nnmip to *my 0-r                 moaber of uny
        a m h e - wur tP ltrhlob onob rolrtod poroamns7k                 l mubor-
        r )le ~o mlo ner o ’    Ch a r t lo l biennial b o dy, m6  th e ir O8a ir g
        oomrt will be a nor eomrt, a~trithoUmMa#   it =I  Ym rdo  op
        ot tbo OORO poroouml  for the moot part of the puoodiag  mart.
        thlm bolUn~ lo la 11150 with the proviouo opl~tomo et tblo do-
        partmod-
                    &I our Opirlow ma. o-14011, lp?wov*l sep-                   re, 1*to,
        wo It074 tmat   whore 0 omttnty     hiroo 0 truot     arlrar   by th    #ala *
        mt~o~atorbooow~o         mo m-ln-lnr o f l County      Ceulooloner~       embra-
        lrtlom&lp     aua  rithlm    the pvri~       of Artlato 432 of the Poaol
        Ce40r ma d  tb o ldlto a mhmldnot
                                    r             lppre~o pm-t         tar blo oar~l~o~
        so, rlu,    ln owr Opiniom KO. o-a-,           lpptaree F8mary         16, mar
        wo msma        that tbo t88t    that    ¶tKom80 nmT10 h       omv10y.0    of tale
        Coomloolmorr'     court) ~ooolroe hi. lvpoinmt               aI6 80aamd     blo
        lmtloo prior ta the llootion et Fro6 Yillw,                (a ~odenrr
        Irlnw     rithin the probibltd         &&I'..) rho obllo.qROtttlJ did mot
        r o tato o mlfltn  b lo lpYmllltunt , did sot urpt            tha lltuatlea
        +rrr tho ovmratl~ et the Io8Mia              atetut..     We tbm     ui4t

                      .Tk           myn.mt et the ulrr~                 of the 8p@.aW,
              ot    tbo Coomlodoaors’                   Court~io       In +lo¶rtl~ Of
              UK.   **potia            law.       l&e    toot   tkmt     wob p.rooR ro-
              wlrod him r~lntmatod                              l8ma-4 him &di*.
              prior  to tb o llootl0m Of 8 OOmtf  ~*dOnOr
              who stands  ln tbo proIslbltod clograo ot roY*tlou-
              #ml) to him. Vmlld not raRot*   bia poaltim   tm
               tb ono p o t1 l
                             rta tR k o .a